      Case: 1:20-mj-09016-WHB Doc #: 1-1 Filed: 02/11/20 1 of 3. PageID #: 2

                                                                                1:20 MJ 9016

                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Detective Brian Sara with the Northern Ohio Law Enforcement Task Force (NOLETF)

having first been duly sworn according to law, hereby depose and say:

       1.      As a TFO, I am an investigative law enforcement officer of the United States of

America within the meaning of Title 18, United States Code, Section 2510(7). I am empowered

to conduct investigations of and to make arrests for offenses enumerated in Titles 18 and 21 of

the United States Code.

       2.      I am a Task Force Officer with the FBI, currently assigned to the Northern Ohio

Law Enforcement Task Force, and have been since October of 2019. I am also a detective with

the Bedford, Ohio Police Department, where I have been employed since 2007. I have been

assigned to the South East Area Law Enforcement (SEALE) narcotics unit through the Bedford

Police Department. Prior to joining the Bedford Police Department, I was a police officer with

the Middlefield Police Department starting in 2004. In total I have over 15 years of experience in

Law Enforcement.

       3.      This affidavit is submitted in support of criminal complaints against Michael

Ellison.

       4.      Because this affidavit is submitted for the limited purpose of supporting a

criminal complaint, I have not included each and every fact known concerning this investigation.

I have set forth only the facts I believe are necessary to establish probable cause that Michael

Ellison committed violations of Title 21, United States Code, Sections 841(a)(1), and

841(b)(1)(C), that is possession with intent to distribute 66.6 grams or more of a mixture or

substance containing a detectable amount of Fentanyl, a Schedule II controlled substance and 18

grams of cocaine base, a Schedule II controlled substance.
      Case: 1:20-mj-09016-WHB Doc #: 1-1 Filed: 02/11/20 2 of 3. PageID #: 3




                                      PROBABLE CAUSE

       5.      On February 10th, 2020 at approximately 0337 hours, Garfield Heights police

responded to the Cleveland Clinic Marymount Hospital located at 12300 McCracken Road in the

City of Garfield Heights, County of Cuyahoga, State of Ohio to assist the Cleveland Clinic

Police Department with a male who was believed to be high on PCP. Upon their arrival, officers

observed Cleveland Clinic police on the ground with Michael Ellison in custody. Cleveland

Clinic Police stated they had observed Michael Ellison driving a Chevrolet Equinox with Ohio

registration HWL4541 on the property of the Cleveland Clinic Marymount Hospital when he

suddenly drove off the roadway and became stuck in the mud. Cleveland Clinic Police stated that

when they attempted to remove Michael Ellison from this vehicle, he attempted to drive away

disobeying their commands. Cleveland Clinic Police had to break out the window in order to

remove Michael Ellison from inside this vehicle. Michael Ellison refused to walk on his own and

was placed in a wheelchair to be taken inside the emergency room. While still on scene, Garfield

Heights officers were advised by Cleveland Clinic officers that in plain view on the driver’s seat

was a plastic bag that appeared to contain narcotics, which were collected by officers prior to the

vehicle being towed. This baggy contained approximately 66.6 grams of fentanyl as well as

approximately 18 grams of crack cocaine. Garfield Heights officers also seized a large amount of

US currency ($8,675.50) that was found to be on Michael Ellison at the time he was taken to the

emergency room. After Michael Ellison was treated and release from the emergency room, he

was taken into custody and transported to the Garfield Heights jail. The above amounts of

controlled substances are consistent with possession with the intent to deliver.




                                                 2
      Case: 1:20-mj-09016-WHB Doc #: 1-1 Filed: 02/11/20 3 of 3. PageID #: 4



                                         CONCLUSION

       6.      Based upon the information contained in this affidavit, I submit there is probable

cause to believe that on or about February 10, 2020, in the Northern District of Ohio, Michael

Ellison committed violations of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C),

that is possession with intent to distribute 66.6 grams or more of a mixture or substance

containing a detectable amount of Fentanyl, a Schedule II controlled substance and 18 grams of

cocaine base, a Schedule II controlled substance.




                                             _____________________________________
                                             Brian Sara
                                             NOLETF – FBI TFO


This affidavit was sworn to by the Affiant
via telephone after submission by reliable
electronic means. Fed. R. Crim. R. P. 3, 4(d),
and 4.1 on this 11th day February 2020.



______________________________________
________________
               ___
                 _ _______
                        _____
                         _                                                    2/11/20
                                                                             _______________
WILLIAM H.
         H BAUGHMAN,
            BAUUGHMA  AN                                                      DATE
U.S. MAGISTRATE JUDGE




                                                 3
